Citation Nr: 1143888	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for a low back disability rated as 20 percent disabling from June 14, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

This matter was last before the Board of Veterans' Appeals (Board) in May 2009 on appeal of an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The RO denied the Veteran's claim for a rating in excess of 10 percent. Although the RO later granted a 20 percent rating effective June 14, 2007, the Veteran did not withdraw his appeal. The Board denied the claim in May 2009.

The Board's denial was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in a June 2011 Memorandum Decision. The Court directed the Board to obtain a clarifying medical opinion from a June 2007 examiner and reconsider its decision, to include consideration of whether the Veteran may be entitled to an increased disability rating on the basis of painful motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the Court found that a June 2007 medical examination report was inadequate for rating purposes and remanded the case for the Board to seek clarification from the examiner pursuant to 38 C.F.R. § 4.2. Specifically, the Court directed the Board to obtain clarification from the examiner as to whether pain from the Veteran's back disability resulted in limitation of motion and, if so, to what measurable degree. Compliance by the Board is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Court only directed the Board to seek clarification from the examiner as to the opinion rendered in June 2007, the Board finds that an additional examination also is warranted as more than four (4) years have passed. Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

As this case is being remanded for additional development, the RO/AMC also must take steps to obtain any outstanding treatment records. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete, up-to-date, VA treatment notes are associated with the claims file. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file and obtain any identified private records. If unsuccessful in obtaining any private medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. In accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the June 2007 examiner (if unavailable, the file must be provided to another physician of suitable background and experience) to clarify the June 2007 opinion and determine the current severity of his service-connected back disability. The following considerations will govern the examination: 

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. The examiner must specifically review the June 2007 examination report and, if possible, clarify the findings. These findings include the opinion that pain from repetitive use of the back had "major functional impact," but did not result in any additional loss of range of motion. 

c. After reviewing the entire claims file and conducting an interview with, and examination of, the Veteran, the examiner must provide current findings as to the severity of his back disability. The examiner must provide range of motion measurements, discuss any incapacitating episodes, state whether the Veteran experiences any additional functional loss due to pain, and address any effects on employment.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. All clinical findings must be reported in detail and correlated to a specific diagnosis.

3.  Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



